DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on March 29, 2022.
Claims 1, 24 and 28 have been amended. 
Claims 1 and 21-31 have been examined. Claims 1 and 21-31 (Renumbered to claims 1-12) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated October 21, 2021, January 04, 2022, January 19, 2022, February 01, 2022 (two files), February 23, 2022, March 01, 2022, March 18, 2022 and April 08, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Response to amendments
The objection of the disclosure is withdrawn in view of applicant’s amendments including a corrected CROSS-REFERENCE TO RELATED APPLICATION section.

Double Patenting
The rejection of claims 1, 23-24 and 27-28 on the ground of nonstatutory double patenting is withdrawn in view of the Terminal Disclaimer filed on March 29, 2022.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 24 and 28 (Renumbered to claims 1, 5 and 9) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 24 and 28:
    	“wherein each data flow includes a specification of one or more data sources and data targets that operate as hubs and comprise datasets having attributes associated therewith, and   	wherein a dataflow software application operates to receive input data from a source of data, and publish output data to one or more destinations, according to the data flow associated with the software application; 
   	providing, for use within the design-time system, subsequent to determining the pattern of transformation associated with the particular input data flow, a recommendation of one or more data transformations for incorporation within a modified data flow, including determining and displaying within the graphical user interface, one or more semantic actions enabled for the particular input dataset and an output dataset, during the processing of the particular input data flow.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mansour et al. (US Pub. 2008/0082569) – Smart Integration Engine and Metadata-Oriented Architecture for Automatic Ell and Business Integration; Abrams et al. (US Pub. No. 2006/0235715) – Sharable Multi-tenant Reference Data Utility and Methods of Operation of Same and Kadel, JR. et al. (US Pub. No. 2002/0184401) – Extensible Information System. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Mansour et al. (US Pub. 2008/0082569)  	Mansour set forth a method for automating the EII, using a smart integration engine based on metadata. On-line execution (i.e. data access, retrieval, or update) is automated by integrating heterogeneous data sources via a centralized smart engine based on metadata of all data sources managed in a metadata repository. The data-source assets are mapped to business metadata (terminology) giving programmers the ability to use business terms, and overcome technical terms. However, Mansour does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 24 and 28.  

   	Abrams et al. (US Pub. No. 2006/0235715)  	Abrams set forth a multi-source multi-tenant reference data utility and methods for forming and maintaining the same, delivering high quality reference data in response to requests from clients, implemented using a shared infrastructure, and also providing added value services using the client's reference data. Included are data cleansing and quality assurance of the received data with full tracking of the sourcing of each value, storage of resulting entity values in a repository which allows retrievals and enforces source based entitlements, and delivery of retrieved data in the form of on demand datasets supporting a wide range of client application needs. However, Abrams does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 24 and 28.  

   	Kadel, JR. et al. (US Pub. No. 2002/0184401)  	Abrams set forth a framework that enables data source components to be developed independently of data consumer components. A mediation layer, typically implemented as a group of APIs (application programming interface), handles and defines the mediation and interface between the source and data components. However, Abrams does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 24 and 28.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192